DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021 and 12/10/2021 was filed after the mailing date of the Application on 08/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action responds to the amendment filed on 11/24/2021. Claims 1, 3-8, 11, 16-20 and 22-27 are pending in the application. Claims 1 and 23 have been amended. Claim 2 is recently cancelled. Claim 27 is newly added.
Response to Arguments
Applicant’s arguments, see pages 8 -9, filed on 11/24/2021, with respect to the rejection of the amended claim 1 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Applicant’s arguments, see pages 10, filed on 11/24/2021, with respect to the rejection of claim 25 have been fully considered and are not persuasive. The method of claim 25 is read by the method of making the modified device of Jung et al. according to the embodiment of FIG. 8 wherein the surface treating has been applied even the valve is a normal open valve. Therefore, the rejection remain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 8,778,282).
With regards to claim 27:
Jung et al. discloses (refer to Fig. 1 below) a polymeric microfluidic valve (17) comprising:
a plastic substrate (12);
 	a resilient deformable elastomeric membrane (13) extending across the substrate, the substrate (12) and membrane (13) defining a valve region (V) separating at least two microfluidic channels (16) in a microfluidic device;
 	a valve seat (18) in the valve region on one of the membrane and the substrate, the membrane (13) having an adhesion-controlled surface (13f) where the membrane (13) and the substrate (12) contact when the valve is closed; and
 	a control fluid chamber (19) separated and sealed from the microfluidic channels (16) by the membrane (13), 
where:
 	the adhesion-controlled surface (13f) comprises a relief pattern of microstructures that provide a plurality of separated top meeting surfaces and recessed surfaces, the top meeting surfaces collectively having a cumulative surface area less than 90% of an area spanned by the adhesion-controlled surface, and having fluid-filled voids between the top meeting surfaces when the valve is closed;
 	the adhesion-controlled surface (13f) on the membrane (13), and
 	the fluid-filled voids reduce adhesion between the membrane (13) and the substrate (12) in the spanned area compared to 1- adhesion if no microstructures were present in the spanned area and compared to 2- adhesion if the membrane and the substrate were in conformal contact over all available surfaces including the top meeting surfaces and the recessed surfaces.

    PNG
    media_image1.png
    500
    826
    media_image1.png
    Greyscale

Fig. 1
 	Jung et al. does not disclose the valve seat having an adhesion-controlled surface where the membrane and the substrate contact when the valve is closed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of Jung et al. to have the valve seat, instead of the membrane, having an adhesion-controlled surface where the membrane and the substrate contact when the valve is closed to provide the same effect of reducing adhesion therebetween, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Jung et al., as modified, discloses the valve according to claim 1.
With regards to claim 25:
In making and/or using the modified device of Jung et al., one would perform the method of surface treating a valve seat of a polymeric microfluidic valve, the method comprising: 
fabricating a valve seat (18) on a resilient deformable elastomeric membrane or on a plastic substrate (12) for the valve, the valve seat having an adhesion-controlled surface (13f) at which the membrane is to contact and seal against the plastic substrate when the valve is closed; 
contacting the membrane or substrate with a surface-treating liquid, the surface-treating liquid preferentially wetting the area spanned by the adhesion-controlled surface (13f) of the valve seat (18) instead of the regions of the membrane or substrate in which no microstructures are present, thereby surface treating the valve seat without surface treating the regions of the membrane or substrate in which no microstructures are present; and 
assembling the membrane and a substrate with the valve seat arranged to intersect two microfluidic channels (16), wherein the adhesion-controlled surface (13f) comprises a relief pattern of microstructures that provide a plurality of separated top meeting surfaces and recessed surfaces, the top meeting surfaces collectively having a cumulative surface area less than 90% of an area spanned by the adhesion-controlled surface, and having fluid-filled voids between the top meeting surfaces.


Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 8,778,282), as applied to claim 25 above, and further in view of Kurowski et al. (US 2011/0135546).
With regards to claim 26:
Jung et al., as modified, discloses the method of claim 25, wherein contacting the membrane or substrate with the surface-treating material.
Jung et al., as modified, does not disclose the contacting is performed by self-aligned wicking using micro contact printing, or capillary wetting through a microfluidic channel in an assembled microfluidic device containing the valve.
Kurowski et al. teaches (claim 45) a method of conveying fluid in microfluidic channel is performed by capillary wetting through the channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of capillary wetting as taught by Kurowski et al. to convey the surface-treating material through the channel.
Jung et al., as further modified, discloses the method of claim 26.
Allowable Subject Matter
Claims 1, 3-8, 11, 16-20 and 22-24 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753